Exhibit 10.1

 

EIGHTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE

WAREHOUSING AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO FIFTH AMENDED AND RESTATED MORTGAGE WAREHOUSING AND
SECURITY AGREEMENT (this “Amendment”) is made as of March 28, 2014, by and among
ACRE CAPITAL LLC (f/k/a EF&A FUNDING, L.L.C.) (the “Borrower”), BANK OF AMERICA,
N.A., as Credit Agent (in such capacity, the “Credit Agent”), and the LENDERS
party to this Amendment (the “Lenders”).

 

WITNESSETH:

 

WHEREAS, the Credit Agent, the Lender and the Borrower are parties to that
certain Fifth Amended and Restated Mortgage Warehousing and Security Agreement,
dated as of April 16, 2010 (as amended to date, the “Loan Agreement”); and

 

WHEREAS, the Credit Agent and the Lender have agreed to further amend the Loan
Agreement as set forth herein, all on and subject to the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, the Credit Agent and the Lender
agree as follows:

 

1.     Defined Terms.  Capitalized terms used in this Amendment but not defined
herein shall have the meanings set forth in the Loan Agreement.

 

2.     Amendment to Loan Agreement.  As of the Effective Date (as hereafter
defined), the Loan Agreement is hereby amended as follows:

 

(a)       Clause (2) of the second sentence of Section 1.1(i) is hereby amended
by deleting the date “April 1, 2014” where it appears therein and replacing it
with “May 1, 2014.”

 

3.     Conditions Precedent.  This Amendment shall be effective upon the
satisfaction by the Borrower of, or written waiver by Credit Agent of, the
following conditions and any other conditions set forth in this Amendment, by no
later than 2:00 p.m. (Chicago time) on March 28, 2014, subject to extension at
the discretion of the Credit Agent (with the date, if at all, by which such
conditions have been satisfied or waived being referred to herein as, the
“Effective Date”), failing which this Amendment shall be null and void at the
option of the Credit Agent:

 

(a)       The Credit Agent shall have received the following:

 

(i)                                     This Amendment, duly executed by all
parties.

 

--------------------------------------------------------------------------------


 

(ii)           Such certificates of resolutions or other actions, incumbency
certificates and/or other certificates of an authorized officer of the Borrower
as the Credit Agent may require evidencing (A) the authority of the Borrower to
enter into this Amendment and any other documents to be executed and delivered
in connection herewith, and (B) the identity, authority and capacity of the
officer executing and delivering this Amendment on behalf of the Borrower.

 

(iii)          Such other documents as the Credit Agent may reasonably request.

 

(b)       No Default or Event of Default will exist as of the Effective Date.

 

(c)       The representations and warranties made by the Borrower in the Loan
Agreement and the other Loan Documents shall have been when made, and will be on
the Effective Date, true and correct in all material respects, except as to
matters which speak to a specific date and changes in the ordinary course to the
extent permitted and contemplated by the Loan Agreement.

 

4.     Waiver of Claims.  The Borrower as of the date hereof and as of the
Effective Date, acknowledges, confirms and agrees that it has no offsets,
defenses, claims, counterclaims or causes of action of any kind or nature
against the Credit Agent and/or any Lender with respect to any of its
liabilities and obligations owing to the Credit Agent and/or any Lender, and, in
any event, as of the date hereof and as of the Effective Date the Borrower
specifically waives, releases, and forever relinquishes all claims, demands,
obligations, liabilities, and causes of action of whatever kind or nature,
whether known or unknown, which it has or may have as of the date hereof or the
Effective Date against the Credit Agent and/or the Lender, or their respective
affiliates, officers, directors, employees, agents, attorneys, independent
contractors, and predecessors, together with their successors and assigns,
directly or indirectly arising out of or based upon any matter connected with
the Loan Agreement or the administration thereof or the obligations created
thereby.

 

5.     Acknowledgments by the Borrower.  As of the date hereof and as of the
Effective Date, the Borrower acknowledges, confirms, represents and warrants and
agrees that:

 

(a)       This Amendment is a Loan Document.

 

(b)       Except as provided herein, the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect, and, as
of the date hereof and as of the Effective Date, the Borrower hereby
(x) ratifies, confirms and reaffirms all and singular of the terms and
conditions of the Loan Agreement and the other Loan Documents applicable to the
Borrower, and (y) represents and warrants that:

 

(i)          As of the date the Borrower executes this Amendment, no Default or
Event of Default exists, and no Default or Event of Default will exist as of the
Effective Date.

 

2

--------------------------------------------------------------------------------


 

(ii)         The representations and warranties made by the Borrower in the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, and will be true and correct in all material
respects as of the Effective Date, except as to matters which speak to a
specific date, and changes in the ordinary course to the extent permitted and
contemplated by the Loan Agreement.

 

(iii)        The Borrower has the power and authority and legal right to
execute, deliver and perform this Amendment, and has taken all necessary action
to authorize the execution, delivery, and performance of this Amendment, and the
person executing and delivering this Amendment on behalf of the Borrower is duly
authorized to do so.

 

(iv)        This Amendment has been duly executed and delivered on behalf of the
Borrower and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to the effect of applicable bankruptcy and other similar laws affecting the
rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity.

 

(c)       The Borrower shall promptly pay upon receipt of an invoice or
statement therefor the reasonable attorneys’ fees and expenses and disbursements
incurred by the Credit Agent in connection with this Amendment and all previous
matters relating to the Loan Agreement and the Borrower’s relationship with the
Credit Agent and the Lender.

 

6.     Miscellaneous.

 

(a)       This Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one
instrument.  Signatures transmitted electronically (including by fax or e-mail)
shall have the same legal effect as the originals, but each party nevertheless
shall deliver original signed counterparts of this Amendment to each other party
upon request of another party.

 

(b)       This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby.  No prior negotiations or
discussions shall limit, modify or otherwise affect the provisions hereof.

 

(c)       This Amendment shall be governed in accordance with the internal laws
of the State of New York (without regard to conflict of laws principles which
would result in the application of the law of another jurisdiction) as an
instrument under seal.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

ACRE CAPITAL LLC

 

 

 

By:

ACRE Capital Holdings LLC,

 

 

its Sole Member

 

 

 

 

By:

/s/ Kelley A Prevete

 

 

 

Name: Kelley A. Prevete

 

 

 

Title:   Vice President

 

 

 

BANK OF AMERICA, N.A., as Credit

 

Agent and Lender

 

 

 

By:

/s/ Andrew Blomstedt

 

 

Name: Andrew Blomstedt

 

 

Title: Vice President

 

Signature page to Eighth Amendment to Fifth Amended and Restated Mortgage

Warehousing and Security Agreement

 

--------------------------------------------------------------------------------